— Order unanimously affirmed without costs. Memorandum: To be entitled to summary judgment with respect to its fourth affirmative defense and counterclaim, defendant was obligated to establish, by proof in admissible form, that it *648retained no interest in the property for which plaintiff seeks payment of Tax Revenue Impact Payments (see, Williamsville Cent. School Dist. v New York State Urban Dev. Corp., 142 AD2d 981; see also, McKinney’s Uncons Laws of NY § 6253 [8]; § 6255 [29] [New York State Urban Development Corporation Act § 3 (8); § 5 (29); L 1968, ch 174, § 1, as amended]). We find that defendant failed to meet that burden, and summary judgment was properly denied. (Appeal from Order of Supreme Court, Erie County, Wolfgang, J. — Summary Judgment.) Present — Dillon, P. J., Callahan, Denman, Green and Lowery, JJ.